[Cite as State v. Singleton, 2014-Ohio-1115.]




        IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                               :

        Plaintiff-Appellee                                  :       C.A. CASE NO.      25889

v.                                                          :       T.C. NO.   13CRB4522

JAN SINGLETON                                               :        (Criminal appeal from
                                                                      Municipal Court)
        Defendant-Appellant                      :

                                                            :

                                                ..........

                                                OPINION

                          Rendered on the            21st       day of      March        , 2014.

                                                ..........

CARMILLE L. AKANDE, Atty. Reg. No. 0079196, Assistant City Attorney, 101 W. Third
Street, P. O. Box 22, Dayton, Ohio 45402
        Attorney for Plaintiff-Appellee

THADDEUS HOFFMEISTER, Atty. Reg. No. 0081977, University of Dayton Law Clinic,
300 College Park, Dayton, Ohio 45469
      Attorney for Defendant-Appellant

                                                ..........

FROELICH, P.J.

                 {¶ 1} Jan L. Singleton appeals from a judgment of the Dayton Municipal

Court, Criminal Division, which found him guilty on his no contest plea of failing to obey a

legal order of a housing inspector, a misdemeanor of the third degree. The trial court
                                                                                            2

sentenced Singleton to 60 days in jail, imposed a $500 fine, and ordered him to pay court

costs. The court’s judgment also stated that Singleton was “ordered not to transfer or obtain

any new properties.” Singleton appeals, challenging only the portion of his sentence that

prohibited him from acquiring any new properties.

        {¶ 2}   Singleton owns property at 401-403 Wyoming Street in Dayton. In April

2012, he was cited for several issues related to the structural soundness of the property,

including lack of operational and structurally sound doors and windows, peeling paint and

metal surfaces, missing and damaged siding, and a damaged fence, driveway, steps, and

walkway. At his plea hearing, Singleton asserted that his financial situation had prevented

him from rehabilitating the property and bringing it into compliance with the city’s

requirements. He also stated that he owned 68 properties (not all of which have structures),

but that he gets income from only one. He had no other source of income; he lived on and

attempted to renovate his other properties with that income. Many of his properties had

“clouded” titles and were “really not marketable” until he could clear the title and/or repair

them.

        {¶ 3}   After accepting his no contest plea, the trial court sentenced Singleton as

described above. Defense counsel objected to the court’s requirement that Singleton not be

allowed to obtain any new properties.

        {¶ 4}   Singleton appeals from his sentence, challenging the court’s authority to

impose a condition on his behavior in addition to the maximum sentence. Singleton seems

to acknowledge that the trial court could have imposed such a condition as part of a

community control sanction, but he was not sentenced to community control. He also
                                                                                              3

argues that the condition was improper because it was “indefinite,” exceeding the statutory

maximum of five years for community control sanctions (R.C. 2929.25(A)(2)) and

“overbroad,” because it was not tied to the success of his efforts to come onto compliance.

       {¶ 5}    The State concedes that the sentence imposed by the trial court was improper

to the extent that it prohibited Singleton from acquiring property, because the sentence was

not provided by law, and a trial court may not impose a community control sanction in

addition to the maximum penalty. See, e.g, State v. Bilder, 39 Ohio App.3d 135, 529

N.E.2d 1292, syllabus (9th Dist.1987) (holding trial court could not forbid access to a

governmental building, except when conducting official business, as a condition of a

sentence for public indecency, because such a sanction was not authorized by statute); State

v. Jerido, 5th Dist. Stark No. 97-CA-265, 1998 WL 400919 (May 26, 1998) (holding

banishment from visiting a county to be an unauthorized criminal sanction); State v.

Jacobs, 189 Ohio App.3d 283, 2010-Ohio-4010, 938 N.E.2d 79, ¶ 5, ¶ 8 (8th Dist.) (lifetime

ban from a shopping mall held to be impermissible because it was unauthorized, community

control was not available in conjunction with prison sentence, and community control

sanctions could not exceed five years.)

       {¶ 6}    We agree with the parties that 1) the trial court erred in imposing a sanction

in the nature of a community control sanction when Singleton was not placed on community

control and received the maximum jail sentence, 2) the sanction was indefinite, and 3) the

sanction was not conditioned on – and could not be discharged by – compliance with the

housing orders at issue in the case.

       {¶ 7}    The assignments of error are sustained.
                                                                                            4

       {¶ 8}    The portion of the trial court’s sentence restricting Singleton’s ability to

transfer property will be vacated. In all other respects, the judgment of the trial court will

be affirmed.

                                         ..........

FAIN, J. and DONOVAN, J., concur.

Copies mailed to:

Carmille L. Akande
Thaddeus Hoffmeister
Hon. Deirdre E. Logan